Pee Cueiam:
It was clearly within the power of any judge of this court, in vacation, to grant this rule.
It is not the exercise of original jurisdiction. The record having been before us gave to the court or a judge thereof, the right to take an initiatory step towards reviewing the accuracy of the judgment of non pros. To make that effective, the right to stay execution is necessarily incident thereto. Regularly, a special certiorari should issue for the return of the record'. As, however, on hearing, we see no sufficient cause for taking off the non pros, the return of the record is now unnecessary.
Rule discharged, at the cost of the plaintiff.